             Case 1:20-mc-91065-LTS Document 1 Filed 02/05/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA )
                         )
          v.             )                             M.B.D. No. ________________
                         )
YRIS SANCHEZ             )
     Defendant           )

   ASSENTED-TO MOTION FOR ENDS-OF-JUSTICE CONTINUANCE
     OF TIME FOR FILING AN INDICTMENT OR INFORMATION,
    AND EXCLUSION OF TIME, UNDER THE SPEEDY TRIAL ACT

        The United States of America, by and through Assistant United States Attorney William F.

Abely, and the defendant through undersigned counsel, respectfully move this Court to grant a

continuance of the time within which an indictment or information must be filed, and exclude the

time period from February 8, 2020, through and including March 12, 2020, from the speedy trial

clock, pursuant to the Speedy Trial Act, 18 U.S.C. §§3161(h)(7)(A), and Sections 5(b)(7)(B) and

5(c)(1)(A)of the Plan for Prompt Disposition of Criminal Cases for the United States District Court

for the District of Massachusetts (effective December 2008), on the ground that the ends of justice

served by granting the requested continuance and excluding these periods outweigh the best interests

of the public and the defendant in a speedy trial. The parties further ask this Court to issue the

attached proposed Order of Continuance and Excludable Delay. In support of this request, the

parties state as follows:

        1.      The parties have been engaged in preliminary discussions regarding the possible

resolution of this matter (which was initiated by a criminal complaint in United States v. Yris Sanchez

(1:20-mj-02011-MBB) that might result in a waiver of indictment and obviate the need for an

indictment.
             Case 1:20-mc-91065-LTS Document 1 Filed 02/05/20 Page 2 of 2



        2.      The requested exclusion of time will permit defense counsel to adequately confer with

the defendant, and will allow the parties to further discuss the potential resolution of this matter, before

the government is required to seek an indictment.

        3.      The parties agree that, if the requested time is excluded, the government has until

March 12, 2020 to return an indictment in this case. No previous extensions have been requested.

        4.      The defendant is being held in custody on the basis of the complaint.

        5.      Counsel for the defendant has assented to this motion.

        6.      A proposed order is attached.


                                                          Respectfully submitted,

                                                          ANDREW E. LELLING
                                                          United States Attorney

                                                          By: /s/ William F. Abely
                                                          William F. Abely
                                                          Assistant U.S. Attorney


                                         Certificate of Service

      I hereby certify that this document will be sent via email to counsel for Defendant Yris
Sanchez.

                                                          /s/ William F. Abely
                                                          William F. Abely
                                                          Assistant U.S. Attorney

                                         Rule 7.1 Certification

       I certify that I have conferred with opposing counsel and have attempted in good faith to
resolve or narrow the issue.


                                                          /s/ William F. Abely
                                                          William F. Abely
                                                          Assistant United States Attorney



                                                     2
